The Honorable Tim Hutchinson State Representative P.O. Box 933 Bentonville, AR  72712
Dear Representative Hutchinson:
This is in response to your request for an opinion regarding the one percent (1%) local sales and use tax authorized under the Local Government Bond Act of 1985 ("Act"), which is codified at A.C.A. 14-164-301, et seq.
Please note that I have enclosed a copy of an opinion recently issued to State Senator Joe E. Yates in response to this same question (Opinion Number 89-115). I believe that this opinion fully addresses the question raised in your correspondence.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.